DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Specification
The disclosure is objected to because of the following informalities:
The specification appears to lack independent page numbering. I.e., the examiner notes that the first page of the specification should begin with reference numeral “1”, and then each page will sequentially follow “1”, with “2”, “3”, etc. This is to make it definitively clear as to what submitted pages are actually part of the “specification”.  I.e., the applicant should resubmit the specification as submitted on 07/01/19 with proper page numbering.
The examiner notes that applicant appears to have submitted a table having two columns with one column being “Part Number”, and the second column being “Part Description.” However, the examiner notes that the lack of page numbering as described above, makes it indefinite and unclear as to whether this table is actually meant to be part of the specification itself or is this 

    PNG
    media_image1.png
    105
    663
    media_image1.png
    Greyscale

The examiner notes that it is common for the “DEATAILED DESCRIPTION” section of the specification to actually show reference numerals next to the described elements for the purposes of easier explaining the invention. While this is not necessarily required, the examiner simply notes that this is the norm in the patent space.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the grinding tool" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the term “antecedent basis” means that anytime a new element of a claim set is first introduced within the a claim set, it should be preceded by one of “a”, “an” or nothing, with each subsequent reference to that element preceded by one of “the” or a grinding tool”, with each subsequent reference to the “grinding tool” being “the grinding tool”. The examiner notes that this is one instance of an antecedent basis issues but that the claims do appear to be replete with this issue. The examiner will do their best to point out similar antecedent basis issues but that applicant should look through claims 1 and 2 for similar issues.
Claim 2 recites “The faceting jig of claim 1 wherein…” However, the examiner notes that claim 1 is a “method” claim, and then claim 2 which depends upon claim 1 appears to be in the form of a “product” claim which is drawn to the “faceting jig.” This is improper as the statutory class of a claim cannot be changed from a “method” to a “product” claim in a dependent claim such as claim 2. For purposes of examination, the examiner assumes that the applicant means to state “The method f
Claim 2 recites the limitation "The faceting jig" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the examiner notes that the “faceting jig” is terminology which is never used in claim 1, and thus it is indefinite and unclear as to what from claim 1 would even actually constitute the “faceting jig.” Applicant is reminded that elements of a claim must be clearly linked to another. I.e., the claims need either make it clear as to what recited elements are part of the “faceting jig”, OR the “faceting jig” terminology should be removed from the claims.
Regarding claim 2, the phrase "may be" in line 1 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). I.e., optional style limitations like “such as”, may be”, “could be”, etc., are generally not 
Claim 2 recites the limitation "the face angle" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the face angle" with "a face angle".
Claim 2 recites the limitation "the height" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the height" with "a height".
Claim 2 recites the limitation "the flat grinder grinding surface" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the flat grinder grinding surface" with "a flat grinder grinding surface".
Claim 2 recites the limitation "the length" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the length" with "a length".
Claim 2 recites the limitation "the degree" in Line 8.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the degree" with "a degree".
Claim 2 recites the limitation "the plane" in Line 8.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the plane" with "a plane".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood in view of the 112 rejections above, claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,098,327 (Malin) in view of U.S. Patent No. 1,838,423 (LOESSER et al.).
Regarding Claims 1 and 2, Malin teaches: Claim 1 - a method for holding an object to be ground independently of the grinding tool, comprising: a) a base (22) that permits stably mounting to a surface, b) a mast (14) mounted to said base (22), c) a vertical collar (30) mounted to said mast (14) and capable of: a) moving vertically along said mast (14), b) being secured in place on said mast (14), c) rotating freely about the mast (14), d) an armature collar (18) secured to said mast (14) by said vertical collar (30) allowing rotation parallel to said mast (14), e) an armature (73) held by said armature collar (18) and capable of: a) sliding through said armature collar (73), b) being secured in place by the said armature collar (18), f) an armature shaft (96) for attaching an object to be ground contained within said armature (73), g) an angle selector (76) mounted to said armature (73) that allows preset angles to be set and repeated, (Figures 1-7); Claim 2 - The faceting jig of claim 1 wherein an object may be positioned a) on the surface of a flat grinder, while remaining independent of the flat grinder; b) in such a way that the face angle of the object against the said flat grinder is secured by: a) the height of the said vertical collar (30) above the flat grinder grinding surface; b) the length of the said armature (73), controlled by the 
Malin does not teach: said armature located in the armature collar to allow selection of armature length and being secured in placed when said length is reached (Claim 1). However, LOESSER et al. teaches: Claim 1 – an armature collar (10) having an armature (7-17) held by said armature collar (10) to allow selection of armature length and capable of: a) sliding through said armature collar (10), b) being secured in place by the said armature collar (10) when said length is reached by lock (12), f) an armature shaft (18 and 19) for attaching an object to be ground contained within said armature (7-17), g) an angle selector (5) mounted to said armature (7-17) that allows preset angles to be set and repeated, (Figures 1-4). Therefore, it would have bene obvious to one of ordinary skill in the art to modify the method of Malin to have said armature located in the armature collar to allow selection of armature length and being secured in placed when said length is reached (Claim 1) as taught by LOESSER et al. for allowing the armature (73) of Malin to be adjusted within its armature collar (18) by a lock (12) as taught by LOESSER et al. AND/OR as it represents the simple substitution of one known element (the armature (7-17) of LOESSER et al.) for another (the armature (73) of Malin) to obtain the predictable results of also allowing the armature to be length adjustable within the armature collar to increase adjustably of the overall device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649